DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112
The modifications to the claims were received on 06/04/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 06/04/2021, the Examiner withdraws claim rejections under 35 USC § 112(a) to claims 1-12 of the previous Office action.
In view of the amendment filed on 06/04/2021, the Examiner withdraws claim rejections under 35 USC § 112(b) to claims 1-12 of the previous Office action.
Allowable Subject Matter
Claims 13-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636